
	

113 S1343 IS: Farmer Identity Protection Act
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1343
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2013
			Mr. Grassley (for
			 himself and Mr. Donnelly) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To protect the information of livestock producers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farmer Identity Protection
			 Act.
		2.FindingsCongress finds that—
			(1)United States
			 livestock producers supply a vital link in the food supply of the United
			 States, which is listed as a critical infrastructure by the Secretary of
			 Homeland Security;
			(2)domestic
			 terrorist attacks have occurred at livestock operations across the United
			 States, endangering the lives and property of people of the United
			 States;
			(3)livestock
			 operations in the United States are largely family owned and operated with most
			 families living at the same location as the livestock operation;
			(4)State governments
			 and agencies are the primary authority in almost all States for the protection
			 of water quality under the Federal Water Pollution Control Act (33 U.S.C. 1251
			 et seq.);
			(5)State agencies
			 maintain records on livestock operations and have the authority to address
			 water quality issues where needed; and
			(6)there is no
			 discernible environmental or scientifically research-related need to create a
			 database or other system of records of livestock operations in the United
			 States by the Administrator.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)AgencyThe
			 term Agency means the Environmental Protection Agency.
			(3)Livestock
			 operationThe term livestock operation includes any
			 operation involved in the raising or finishing of livestock and poultry.
			4.Procurement and
			 disclosure of information
			(a)ProhibitionExcept
			 as provided in subsection (b), the Administrator, any officer or employee of
			 the Agency, or any contractor or cooperator of the Agency, shall not disclose
			 the information of any owner, operator, or employee of a livestock operation
			 provided to the Agency by a livestock producer or a State agency in accordance
			 with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or any
			 other law, including—
				(1)names;
				(2)telephone
			 numbers;
				(3)email
			 addresses;
				(4)physical
			 addresses;
				(5)Global
			 Positioning System coordinates; or
				(6)other identifying
			 information regarding the location of the owner, operator, livestock, or
			 employee.
				(b)EffectNothing
			 in this Act affects—
				(1)the disclosure of
			 information described in subsection (a) if—
					(A)the information
			 has been transformed into a statistical or aggregate form at the county level
			 or higher without any information that identifies the agricultural operation or
			 agricultural producer; or
					(B)the livestock
			 producer consents to the disclosure;
					(2)the authority of
			 any State agency to collect information on livestock operations; or
				(3)the authority of
			 the Agency to disclose the information on livestock operations to State or
			 other Federal governmental agencies.
				(c)Condition of
			 permit or other programsThe approval of any permit, practice, or
			 program administered by the Administrator shall not be conditioned on the
			 consent of the livestock producer under subsection (b)(1)(B).
			
